PER CURIAM:
Willie Lewis Reese petitions for a writ of mandamus, seeking orders relieving him of an allegedly illegal sentence and remanding him to the district court for re-sentencing and an evidentiary hearing concerning his counsel’s performance. We deny the petition.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re: First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re: Beard, 811 F.2d 818, 826 (4th Cir.1987).
The relief sought by Reese is not available by way of mandamus. Accordingly, although we grant leave to proceed in for-ma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.